Case 2:16-cr-20636-AJT-MKM ECF No. 45 filed 02/26/19      PageID.543   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                 Case No. 16-20636
             Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

GAVIN AWERBUCH,                                  U.S. MAGISTRATE JUDGE
                                                 MONA K. MAJZOUB
             Defendant.

                                      /

     ORDER GRANTING DEFENDANT’S MOTION TO EXTEND REPORTING DATE [43]

        On November 7, 2016, Defendant Gavin Awerbuch pleaded guilty to Health

Care Fraud in violation of 18 U.S.C. § 1347 and Distribution of Controlled

Substances in violation of 21 U.S.C. § 841(a)(1). On February 26, 2018, the Court

sentenced Dr. Awerbuch to 32 months of imprisonment on each count to be served

concurrently. The Judgment [35] provided that Awerbuch shall surrender for service

of his sentence at the institution designated by the Bureau of Prisons (“BOP”) as

notified by the U.S. Marshal.

        Before the Court is Dr. Awerbuch’s Motion to Extend Reporting Date [43]

filed on February 13, 2019. The Government filed a Response [44] on February 22,

2019.

                                   Page 1 of 2
Case 2:16-cr-20636-AJT-MKM ECF No. 45 filed 02/26/19       PageID.544    Page 2 of 2




    Dr. Awerbuch is currently scheduled to surrender on March 19, 2019. In his

Motion [43], Dr. Awerbuch asks the Court to extend his reporting date to April 30,

2019. He seeks an extension of time so that he may care for his partner while she

recovers from spine surgery.

      Dr. Awerbuch’s request to serve as caretaker is entirely reasonable. The Court,

in its discretion, GRANTS Defendant’s Motion [43].

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Extend Reporting Date [43] is

GRANTED.

      IT IS FURTHER ORDERED that Defendant surrender to the BOP on April

30, 2019 at 12:00 PM.

      SO ORDERED.



                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: February 26, 2019              Senior United States District Judge




                                    Page 2 of 2
